Form order − ntcorder

                                  UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

In Re:
Debtor
                                                          Case No.:
                                                          Chapter
David Charles Etheridge
Plaintiff

v.

Brenntag North America, Inc.
Defendant

Adv. Proc. No. 19−01189−KCF                               Judge: Kathryn C. Ferguson




                                     NOTICE OF JUDGMENT OR ORDER
                                       Pursuant to Fed. R. Bankr. P. 9022

      Please be advised that on May 23, 2019, the court entered the following judgment or order on the court's
docket in the above−captioned case:

Document Number: 29 − 18
Order Granting Application To Allow Attorney Marcia L. Goldstein Esq. as Special Counsel to Appear Pro Hac Vice
(Related Doc # 18). Service of notice of the entry of this order pursuant to Rule 9022 was made on the appropriate
parties. See BNC Certificate of Notice. This order has been mailed to the Treasurer of the New Jersey Lawyer's Fund
for Client Protection via US mail. Signed on 5/16/2019. (bwj)

     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: May 23, 2019
JAN: bwj

                                                          Jeanne Naughton
                                                          Clerk
                                               United States Bankruptcy Court
                                                  District of New Jersey
Etheridge,
         Plaintiff                                                                                Adv. Proc. No. 19-01189-KCF
Brenntag North America, Inc.,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0312-3                  User: admin                        Page 1 of 1                          Date Rcvd: May 23, 2019
                                      Form ID: orderntc                  Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 25, 2019.
aty            +Leah Kagan,   Simon Greenstone Panatier Bartlett, P.C.,    3780 Kilroy Airport Way, Suite 540,
                 Long Beach, CA 90806-2459
aty            +Mark S Gaffrey,   Hoagland, Longo, Moran, Dunst & Doukas,,    40 Patterson Street,
                 New Brunswick, NJ 08901-1205
aty            +Ronald Edward Hurst,   Montgomery McCracken Walker Rhoads LLP,    Liberty View, Suite 600,
                 457 Haddonfield Road,   Cherry Hill, NJ 08002-2217

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 25, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 23, 2019 at the address(es) listed below:
              Arnold C. Lakind   on behalf of Plaintiff Darlene Pastore Etheridge alakind@szaferman.com,
               jkane@szaferman.com
              Arnold C. Lakind   on behalf of Plaintiff David Charles Etheridge alakind@szaferman.com,
               jkane@szaferman.com
              Diane P. Sullivan    on behalf of Defendant   Johnson & Johnson diane.sullivan@weil.com
              John Charles Garde, Jr    on behalf of Defendant   Johnson & Johnson jgarde@mccarter.com,
               bsherman@mccarter.com
              Robert E. Lytle   on behalf of Plaintiff David Charles Etheridge RLytle@szaferman.com,
               jkane@szaferman.com
              Robert E. Lytle   on behalf of Plaintiff Darlene Pastore Etheridge RLytle@szaferman.com,
               jkane@szaferman.com
                                                                                             TOTAL: 6
